STATE OF WEST VIRGINIA

                                                                                                 FILED
                               SUPREME COURT OF APPEALS                                       May 16, 2014
                                                                                         RORY L. PERRY II, CLERK
                                                                                       SUPREME COURT OF APPEALS
KIMBERLY A. LAMP,                                                                          OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)    No. 12-0926	 (BOR Appeal No. 2046836)
                    (Claim No. 2002006188)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CAMDEN CLARK MEMORIAL HOSPITAL CORPORATION,
Employer Below, Respondent


                                  MEMORANDUM DECISION
       Petitioner Kimberly A. Lamp, by George Zivkovich, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of the
Insurance Commissioner, by Anna Faulkner, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated July 13, 2012, in which
the Board affirmed a December 27, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s September 28, 2010,
January 28, 2011; May 26, 2011; and May 27, 2011, decisions denying multiple requests for
medical treatment.1 The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record

1
  Ms. Lamp does not appeal the Board of Review’s decision affirming the claims administrator’s September 28,
2010, denial of authorization for a repeat lumbar spine MRI, or the Board of Review’s decision affirming the claims
administrator’s January 28, 2011, denial of authorization for Ambien, Zoloft, Topamaz, Imitrex, and Prevacid.
                                                           1
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Lamp filed a report of injury on June 18, 2001, indicating that she was injured while
carrying radiographic films and their jackets to and from viewing rooms while employed as a
radiographic clerk at Camden Clark Memorial Hospital. The claim was held compensable and
Ms. Lamp underwent extensive lumbar spine surgery to treat the compensable injury. Michael
Shramowiat, M.D., began treating Ms. Lamp following the compensable injury, and he
continued to treat her on a conservative basis following the lumbar spine surgery. Dr.
Shramowiat treated Ms. Lamp with a combination of various medications and trigger point
injections. On September 28, 2010, the claims administrator denied a request from Dr.
Shramowiat for authorization for a repeat lumbar spine MRI. On January 28, 2011, the claims
administrator denied a request from Dr. Shramowiat for authorization of the medications
Methadone, Ambien, and Zoloft. On May 26, 2011, the claims administrator denied a request for
authorization of bilateral mid and lower lumbar trigger point injections. On May 27, 2011, the
claims administrator denied a request from Dr. Shramowiat for authorization of the medications
Lortab, Lyrica, Flexeril, Topamax, Imitrex, and Prevacid. On August 23, 2011, ChuanFang Jin,
M.D., performed an independent medical evaluation. She diagnosed Ms. Lamp with chronic
back pain with underlying degenerative disc disease that likely pre-existed the compensable
injury. She found that Ms. Lamp had reached maximum medical improvement, and opined that
her current condition is likely the result of pre-existing degenerative disc disease.

       In its Order affirming the September 28, 2010; January 28, 2011; May 26, 2011; and May
27, 2011, claims administrator’s decisions, the Office of Judges held that the requested medical
treatment is necessitated by non-compensable degenerative changes. As previously noted, Ms.
Lamp has not appealed the denial of authorization for a repeat lumbar MRI or the denial of
authorization for Ambien, Zoloft, Topamaz, Imitrex, and Prevacid.

        The Office of Judges found that Ms. Lamp has made prior requests for additional medical
treatment which were denied based on the reports of Charles Lefebure, M.D.; Prasadarao
Mukkamala, M.D; and Saghir Mir, M.D., who all opined that Ms. Lamp has reached maximum
medical improvement and determined that her current symptomology stems from pre-existing
degenerative changes unrelated to the compensable injury. The Office of Judges then concluded
that the same reasoning applies in the instant appeal. Moreover, in addition to Drs. Lefebure,
Mukkamala, and Mir, Dr. Jin has also opined that Ms. Lamp has reached maximum medical
improvement and concluded that her current symptomology stems from pre-existing
degenerative changes. The Office of Judges concluded that the preponderance of the evidence
indicates that Ms. Lamp’s current condition is the result of non-compensable degenerative
changes, and held that the requested medical treatment is therefore not reasonably required for
the treatment of the compensable injury. The Board of Review reached the same reasoned
conclusions in its decision of July 13, 2012. We agree with the reasoning of the Board of Review
and its conclusions that authorization for the requested trigger point injections and the
medications Methadone, Lortab, Lyrica, and Flexeril were properly denied.

                                               2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: May 16, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                3